SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
379
CA 10-02009
PRESENT: CENTRA, J.P., FAHEY, CARNI, GREEN, AND GORSKI, JJ.


DAVID J. OLIN, CLAIMANT-APPELLANT,

                     V                                           ORDER

STATE OF NEW YORK, NEW YORK STATE THRUWAY
AUTHORITY AND NEW YORK STATE DEPARTMENT OF
TRANSPORTATION, DEFENDANTS-RESPONDENTS.
(CLAIM NO. 112120.)


LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL),
FOR CLAIMANT-APPELLANT.

RUPP, BAASE, PFALZGRAF, CUNNINGHAM & COPPOLA, LLC, BUFFALO (MICHAEL T.
FEELEY OF COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Court of Claims (Jeremiah J.
Moriarty, III, J.), entered December 8, 2009. The order denied the
motion of claimant for partial summary judgment pursuant to Labor Law
§ 240 (1).

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court